Citation Nr: 0427691	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  03-19 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the right tonsil with metastasis to a lymph node as a 
result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


INTRODUCTION

The veteran had service from March 1970 to July 1990, as 
reported by the Regional Office.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision issued by 
the Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  



FINDINGS OF FACT

1.  Squamous cell carcinoma of the right tonsil was not 
manifest during service or within 1 year of separation from 
service. 

2.  Competent evidence of a nexus between the veteran's 
current disability and service is not of record.


CONCLUSION OF LAW

Squamous cell carcinoma of the right tonsil with metastasis 
to a lymph node was not incurred in or aggravated by service 
and may not be presumed to have been incurred therein.  38 
U.S.C.A. § 1101, 1110, 1112, 1113, 1116, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  Second, the VA 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the application for service connection for squamous cell 
carcinoma of the right tonsil with metastasis to a lymph 
node.  The appellant was provided adequate notice as to the 
evidence needed to substantiate his claim.  The Board 
concludes that the discussions in the rating decision, the 
statement of the case (SOC), and letters sent to the 
appellant informed him of the information and evidence needed 
to substantiate the claims and complied with the VA's 
notification requirements.  The communications, such as a 
VCAA letter from May 2002, instructed the veteran that if he 
was claiming a condition "other than chloracne, non-
Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, 
porphyria cutanea tarda, multiple myeloma, cancers of the 
lung, bronchus, larynx, and trachea, acute and subacute 
peripheral neuropathy, Type II diabetes mellitus, and 
prostate cancer," then he would need to "provide sound 
scientific and medical evidence that the condition at issue 
is associated with herbicide orange."  In addition, this 
same letter informed him that he was entitled to a free VA 
examination to address his concerns regarding exposure to 
Agent Orange.  The letter also described what evidence was to 
be provided by the appellant and what evidence the VA would 
attempt to obtain on his behalf.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO also supplied the 
appellant with the applicable regulations in the SOC dated 
May 2003.  The basic elements for establishing service 
connection have remained unchanged despite the change in the 
law with respect to duty to assist and notification 
requirements.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The appellant elected the Decision Review Officer 
(DRO) appeal process.  The DRO conducted a de novo review of 
the claims file and issued an SOC, thus complying with the 
DRO process.  Records ascertaining the veteran's service in 
the Republic of Vietnam were not collected, as the disease 
for which the veteran is seeking service connection is not 
included in the presumptive provisions for exposure to 
herbicides.  See 38 C.F.R. § 3.309(e).  However, the RO did 
provide the veteran with an SF 180 form so he could request 
his military records (the 201 file) from the National 
Personnel Records Center (NPRC) and verify his service.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claim, and the Board is not aware of 
the existence of any additional relevant evidence which has 
not been obtained.  Therefore, no further assistance to the 
appellant with the development of evidence is required.  

II.  Service Connection

The veteran asserts that service connection for squamous cell 
carcinoma of the right tonsil with metastasis to a lymph node 
is warranted.  The veteran states he was stationed in the 
Republic of Vietnam in February or March of 1972.  The 
veteran's claims file neither confirms nor denies this 
assertion.

In August 2002, the veteran filed an application for service 
connection for "cancer of the larynx manifested within [the] 
[thirty-year] limit."  The veteran submitted copies of his 
private medical records with his claim. The private medical 
records indicate that in August 2001, the following diagnosis 
was made:

Right tonsil:  poorly differentiated 
squamous cell carcinoma extending to the 
margin of resection.  Right neck (radical 
neck dissection):  Metastatic poorly 
differentiated squamous cell carcinoma to 
one (1) of ten (10) level II lymph nodes.  
There is cystic degeneration of the 
tumor.  Twelve (12) negative level III 
lymph nodes and eight (8) level IV lymph 
nodes.  Total positive lymph nodes one 
(1) of thirty (30).  Negative 
sternomastoid muscle.  Negative jugular 
vein.  Right submandibular gland:  
negative for tumor.  Keratin stain of the 
otornomactoid muscle is negative, 
consistent with the final diagnosis.  On 
the glass side, the tumor measures 1.9 cm 
in greatest dimension.  The tumor is 
stage III T1 N2a MX G3 in the TNM staging 
system. Dr. [*] has reviewed the slides 
and agrees with the final diagnosis.

In June 2002, the veteran reported having been evaluated for 
Agent Orange exposure at the Dallas, Texas, VA Medical Center 
earlier that month.  This examination is not of record.  
However, the Board concedes that the veteran has squamous 
cell carcinoma of the right tonsil with metastasis to a lymph 
node, as stated above. 

The veteran's service medical records dated from January 1971 
to November 1989 are negative for squamous cell carcinoma of 
the right tonsil.  In 1975 and 1976, he had complained of a 
sore throat.  Examinations conducted in December 1977, 
November 1985 and November 1989 reflected that the throat was 
normal.  VA examinations conducted in December 1990 did not 
reveal any signs of malignant tumors or growths, nor did the 
veteran complain of any malignant growths or tumors during 
these examinations.  An examination disclosed that the 
lymphatic system was normal and the tonsils were out.  The 
initial evidence of squamous cell carcinoma of the right 
tonsil did not appear until August 2001, twenty-seven years 
after service.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection for a 
malignant tumor may be granted if it manifests to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a) (2003).  Service connection may be 
granted for any disease diagnosed after service when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2003).  

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309, will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  No condition other than those 
listed in 38 C.F.R. § 3.309(a) will be considered chronic.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1116 (West 2002); 38 C.F.R. 
3.307(a) (2003).

A veteran who, during active, military, naval or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed to an herbicide agent during 
such service, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  "Service in the Republic 
of Vietnam" includes service in the waters offshore and 
service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. 
§1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied:  
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma); type II diabetes, and chronic 
lymphocytic leukemia.  38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309 (e) shall have 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform 
disease consistent with chloracne, porphyria cutanea tarda, 
and acute and subacute peripheral neuropathy shall have 
become manifest to a degree of 10 percent or more within a 
year, after the last date on which the veteran was exposed to 
an herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(iii).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Having carefully reviewed all of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
granting service connection for squamous cell carcinoma of 
the right tonsil with metastasis to a lymph node as a result 
of exposure to herbicides.  The veteran's private physician 
diagnosed him as having squamous cell carcinoma of the right 
tonsil with metastasis to a lymph node.  The Board notes that 
the veteran has asserted that he was in Vietnam for a two-
month period.  This has not been verified by VA; however, 
assuming without deciding that the veteran was in Vietnam and 
thus that he was exposed to Agent Orange, service connection 
would not be warranted based upon this exposure because the 
veteran has not been diagnosed with one of the specific 
diseases listed at 38 U.S.C.A. § 1116 and 38 C.F.R. § 
3.309(e).  See Brock v. Brown, 10 Vet. App. 155, 162 (1997).  
However, service connection may otherwise be established by 
competent evidence of a current disability and evidence 
linking that disability to military service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(d).

The Board recognizes that the veteran has a current 
disability as diagnosed by his private physician in August 
2001.  However, the service medical records do not show that 
the veteran had a malignant tumor of the larynx or tonsil in 
service.  Although he complained of a sore throat, 
examinations in 1977, 1985 and 1989 disclosed that the throat 
was normal.  Such examinations tend to establish that cancer 
was not present at that time.  The VA examinations conducted 
in December 1990 did not indicate any signs of malignant 
tumors or growths.  The first evidence of a malignant tumor 
did not appear until August 2001, twenty-seven years after 
the veteran's discharge from service.  No competent 
professional has attributed this diagnosis to the veteran's 
service.  There is no competent evidence of squamous cell 
carcinoma of the right tonsil with metastasis to a lymph node 
in proximity to separation from service or evidence of it 
manifesting within one year of separation from service.  

The Board is aware that the veteran honorably served his 
nation and has asserted that he has cancer of the larynx due 
to herbicide exposure.  However, the veteran is a layman and 
is not competent to establish etiology or a diagnosis.  His 
assertion of cancer of the larynx is unsupported; the 
evidence establishes involvement of the tonsil.  Furthermore, 
his assertion that cancer is due to Agent Orange exposure is 
not supported.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for squamous cell carcinoma of the 
right tonsil with metastasis to a lymph node, and there is no 
doubt to be resolved.  See Gilbert, 1 Vet. App. at 49.


ORDER

Service connection for squamous cell carcinoma of the right 
tonsil with metastasis to a lymph node as a result of 
exposure to herbicides is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



